Citation Nr: 1711886	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  12-26 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral retinopathy and maculopathy, to include as due to chloroquine toxicity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from December 1967 to December 1970. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the New Orleans, Louisiana, Regional Office (RO).


FINDING OF FACT

The Veteran's bilateral retinopathy and maculopathy were caused by in-service use of chloroquine.


CONCLUSION OF LAW

The criteria for service connection for bilateral retinopathy and maculopathy have been met. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Due consideration must be given to the places, types, and circumstances of such veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. §§ 1154(a). The veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. 

In a September 2009 statement, the Veteran wrote that, while in service in the Republic of Vietnam, he took the "big orange pill" of chloroquine-primaquine to prevent malaria. He stated that he did not take chloroquine at any other point in his life.

An October 1995 private treatment record states that the Veteran was diagnosed with left eye chloroquine retinopathy. A December 2007 private treatment record states that the Veteran had drug-induced retinopathy and that he had chloroquine toxicity. A November 2009 private treatment record states that the Veteran had a history of drug-induced retinopathy caused by chloroquine-primaquine and it was noted that he had chloroquine toxicity. Undated private treatment records state a diagnosis of chloroquine maculopathy and retinopathy and one record states that he was exposed to chloroquine as treatment for malaria prevention. An August 2012 private treatment record and letter states that the Veteran had a diagnosis of chloroquine maculopathy and that he was first diagnosed 28 years prior.

In June 2010, the Veteran was afforded a VA eye examination. The examiner noted the Veteran's exposure to chloroquine in service while serving in Vietnam. The Veteran was diagnosed with bilateral age-related macular degeneration but the examiner stated that the problem associated with that diagnosis was chloroquine retinopathy. The examiner opined that the Veteran's retinopathy was most likely caused by age-related macular disease and not by chloroquine use in service. The rationale provided was "medical experience as an ophthalmologist." This opinion is inadequate. A July 2010 addendum opinion states that, based on April 2002 statements of the American Academy of Ophthalmology, "the [Veteran's] history of extremely low dose chloroquine for one year or less and the appearance of the retina are inconsistent with chloroquine toxicity." The examiner did not indicate what April 2002 statement he was referring to, why his diagnosis conflicted with a long history of private diagnoses of chloroquine retinopathy and maculopathy, and did not provide an explanation as to why the appearance of the Veteran's retinas was inconsistent with chloroquine toxicity. Therefore, this opinion is also inadequate.

The Veteran is competent to report that he took chloroquine while in service to prevent malaria and there is no reason to question his credibility. His report of taking a "big orange pill" of chloroquine weekly to prevent malaria is consistent with service in the Vietnam and he has submitted several scientific articles and reports which discuss how exposure to chloroquine can cause retinopathy and maculopathy. Additionally, he has been diagnosed by several private optometrists and ophthalmologists with retinopathy and maculopathy caused by chloroquine use and toxicity. 

In cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal. The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call." Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

Because the evidence in this case is at least in equipoise with regard to the cause of the Veteran's bilateral retinopathy and maculopathy, service connection is warranted and the claim is granted.


ORDER

Service connection for bilateral retinopathy and maculopathy is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


